UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 20, 2012 UTG, INC. (Exact name of registrant as specified in its charter) Delaware 0-16867 20-2907892 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation or organization) 5250 South Sixth Street Springfield, Illinois 62703 (Address of principal executive offices and zip code) (217) 241-6300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Section 5 – Corporate Governance and Management Item 5.02.Compensatory Arrangements of Certain Officers. At a meeting of the Compensation Committee of the Board of Directors on June 20, 2012, salary increases were approved for Mr. Jesse T. Correll, CEO and Chairman of the Board of Directors, Mr. Theodore C. Miller, Corporate Secretary and CFO, Mr. James P. Rousey, President and Mr. Douglas P. Ditto, Vice President. Approved salary increases were as follows; Mr. Jesse T. Correll, CEO and Chairman of the Board of Directors an annual increase of $25,000 making his new annual salary $175,000, Mr. Theodore C. Miller, Corporate Secretary and CFO an annual increase of $15,000 making his new annual salary $125,000, Mr. James P. Rousey, President an annual increase of $20,000 making his new annual salary $165,000 and Mr. Douglas P. Ditto, Vice President an annual increase of $20,000 making his new annual salary $120,050.The salary increases become effective July 1, 2012. Messrs. Correll and Rousey are members of the Board of Directors, but are not members of the Compensation Committee.The Company continues to have neither written employment agreements nor oral arrangements with any of its corporate officers. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UTG, INC. Date: June 20, 2012 By: /s/ Theodore C. Miller Theodore C. Miller Senior Vice President and Chief Financial Officer
